Loring, J.
[After the foregoing statement of the case.] Without going into detail through the fifteen pages of the defendant’s argument, which would be proper on a motion for a. new trial since in substance it is to the effect that the plaintiff’s story ought not to be believed, the only proposition of law which we have been able to extract from it is this: As matter of physical law, if such pellets of cotton could form and pass under the percentage plate they would be thrown by centrifugal force down parallel with the door and not against it. If the defendant is right as to the abstract principle of physics invoked by it, and if it is a matter of which the court will take judicial notice, we cannot say that as matter of law the plaintiff is wrong in the application made by his experts, who testified that by the law of centrifugal force, applied to the case of pellets pressed down on the wires which would spring up when released from the pressure of the flats and of the percentage plate, the pellets would strike the door, especially in view of the positive testimony of two witnesses that they in fact had seen and heard pellets work as the plaintiff here contended.
The other exceptions were not argued and we treat them as waived.

Exceptions overruled.